Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 are pending.
Claims 5-7 are withdrawn herein.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-4, drawn to a portable sandbag filling machine, classified in B65B1/06.
II. Claims 5-7, drawn to a method for filling sandbags, classified in B65G47/44.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process for using the product as claimed can be practiced with another materially different product, for example the process as claimed does not require the sewing table conveyor belt and the process requires the step of sand exiting a conical hopper and the conveyor moves sand to a funnel before depositing in the bag.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions as listed have separate and distinct limitations located in different classes of search, this requires different search strategies for the different limitations which results in a search and examination burden.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Greg Gibbs on 2/9/2021 a provisional election was made without traverse to prosecute the invention of group I, claims 1-4.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 5-7 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2-4 are rejected as being dependent on rejected claim 1.

Claim Interpretation
Please note that the claims are directed to an apparatus which must be distinguished from the prior art in terms of structure rather function [MPEP 2144]. Hence, the functional limitations “apparatus may be configured so as to be stored and to be operable beneath the sand output“ and further “wherein the sewing table may be placed below the funnel to receive san into sandbags” which are narrative in form have not been given any patentable weight. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997)
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Mckenna USPN 5,893,260.

Regarding claim 1, Mckenna discloses a portable sandbag filling machine apparatus (10; col.3 line 65- col.4 line 5) comprising:
a frame structure (12) that supports a hopper (26) to receive sand, a retractable conveyor belt 
apparatus (conveyor 28 in combination with conveyor 32 moves sand from hopper 26 to hopper 34) that may be configured so as to be stored and to be operable beneath the sand output from the hopper during the sandbag filling machine (at least a portion of conveyer 32 receives sand from and is operable beneath sand output of hopper 26 as seen in figure 5; col.3 lines 45-60), a funnel (hopper 34) to receive sand output from the conveyor belt apparatus (32), a sewing table with conveyor belt (stitching machine 31 is above interpreted sewing table conveyor belt 73; col.3 lines 38-44), wherein the sewing table (interpreted as conveyor 73) may be placed below the funnel to receive sand into sandbags (conveyor 73 is placed below funnel 34 which places sand into the sandbags as seen in figure 5; further the term may is interpreted broadly and is a functional recitation as an optional structure), further wherein the sandbag filling machine may be placed to provide room and operated such that sandbags may be sewn closed on the sewing table conveyor belt (as seen in figure 5 at least a portion of the bag is resting on the surface of the conveyor 73 during use of the stitching machine 73 col.5 lines 46-65; again the term may be placed to provide room such that sandbags may be sewn closed is an optional limitation thus not being required in the structure of the claim as a functional limitation not given much patentable weight).

    PNG
    media_image1.png
    772
    621
    media_image1.png
    Greyscale

Regarding claim 2, Mckenna discloses the portable sandbag filling machine apparatus of claim 1, wherein the ventral opening of the hopper is at least 10 inches by 18 inches in size (hopper 26 is designed as a hopper or lateral trough as seen in figure 2 which extends the width of the apparatus 10, although a specific size is not mentioned based on the figures and the spatial  relative size of the cabin 16 of machine 10 which holds an operator, the hopper has to have an opening to receive sand that is at least 10 inches by 18 inches) .
Regarding claim 3, Mckenna discloses the portable sandbag filling machine apparatus of claim 2, wherein the machine (10) is sized and configured such that the machine may be placed in a shipping container or truck trailer for transport (The apparatus 10 is discloses as a portable sandbag filling machine and is incorporated into vehicle, therefore it is interpreted as being configured to be placed in a shipping container; further In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997)



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mckenna USPN 5,893,260.
Regarding claim 4, Mckenna discloses the portable sandbag filling machine apparatus of claim 3, but fails to explicitly teach wherein the retractable conveyor belt is 7 feet long. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the conveyor belt 32 as taught by McKenna is 7 feet long, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Please note that in the instant application, par [0030], applicant has not disclosed any criticality for the claimed limitations.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARY C HIBBERT-COPELAND/               Examiner, Art Unit 3731                                                                                                                                                                                         
/CHELSEA E STINSON/             Primary Examiner, Art Unit 3731